Citation Nr: 1123467	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left arm disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office Tiger Team in Cleveland, Ohio, which, inter alia, found that new and material evidence had been received to reopen previously denied claims for service connection for a back disability and for a left arm disability, but denied service connection for these issues on the merits.  The appeal comes to the Board of Veterans' Appeals (Board) from the VA Regional Office (RO) in St. Petersburg, Florida.    

On his VA Form 9 dated in May 2010, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, he subsequently canceled the hearing.

In letters to his Congressman dated in June 2008 and May 2010, the Veteran appeared to raise additional issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg disability.  The issues of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues regarding service connection are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the October 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the October 2005 decision to reopen a previously denied claim for service connection for a spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the May 2009 VCAA notice letter is compliant with the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, in light of the Board's favorable action with regard to the Veteran's application to reopen his previously denied claim, any notice deficiencies would not be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Further, the May 2009 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the May 2009 VCAA notice letter prior to the July 2009 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's December 1953 separation examination report and relevant VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of his claim.  He also was provided an opportunity to provide testimony before the undersigned Veterans Law Judge.  

However, the RO has indicated that the Veteran's service treatment records (STRs) cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

In this regard, in a June 2009 memorandum, the VA indicated that all procedures to obtain missing STRs had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a June 2009 letter to the Veteran, VA indicated that the Veteran's STRs were destroyed in the July 1973 fire, and requested that he submit any STRs in his possession.  Thus, there is no basis for any further pursuit of STRs.  

Furthermore, the Board notes that, during the December 2010 Travel Board hearing, the Veteran indicated that he sought treatment for his back disorder with private physicians immediately following discharge from service in December 1953.  However, he also testified that he has attempted to obtain these private treatment records, and was informed that they had been destroyed.  Thus, there is no basis for any further pursuit of these private treatment records.

Thus, given that the RO has obtained available military and medical records, and that further attempts to obtain his STRs and private treatment records dated from 1953 would be futile, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In an October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in March 2009.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In its October 2005 rating decision, the RO denied service connection for arthritis of the upper and lower back because there was no evidence of a diagnosis of a chronic back disability during service or within one year after service.  In a July 2009 rating decision, the RO found that no new and material evidence had been received showing a chronic disability of the back either diagnosed in service or related to military service. 

Upon reviewing the evidence received since the October 2005 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an April 2009 statement from D. M. Davis, D.C., of Bennett Chiropractic Clinic, provided an opinion that the Veteran's current ailments were related to his military service and the physical stresses to his body caused by his military service.  See statement from D. M. Davis, D.C., dated in April 2009.
  
Thus, presuming the credibility of this evidence, this nexus statement presents evidence that the Veteran currently may have a back disorder that began during military service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a spine disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the previously denied claim for a spine disorder is reopened.  To this extent the appeal is granted.   


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is again required.

In this case, a remand is necessary to obtain VA treatment records that the Veteran has identified.  Specifically, during an April 2008 VA examination of his spine and left arm, the Veteran mentioned that his back and left arm symptomatology began in 1962, following his in-service motor vehicle accident, and that he was treated by VA in the 1970s for these disabilities.  These VA treatment records are especially important because of the Veteran's assertions that his back and left arm disorders stemmed from his in-service motor vehicle accident, and they may provide information as to the onset dates of these two disorders, including whether they began during service.  However, a review of the claims file shows that these treatment records have not been obtained.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2010).  Thus, a remand is necessary to obtain these VA treatment records.  The RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, a remand is also necessary to obtain adequate VA examinations and nexus opinions of the Veteran's spine and left arm, and the existence of any relationship between the back and left arm disabilities and the Veteran's military service.  In this regard, the Veteran has claimed that his back disorder, currently diagnosed as lumbar disc disease, and his left arm disorder, which has been diagnosed as De Quervain's tenosynovitis vs. first MCP arthritis vs. radial neuropathy vs. C5-6 radiculopathy, are due to injuries he suffered in the aforementioned motor vehicle accident in 1962.  However, an April 2008 VA examiner failed to provide adequate nexus opinions with regard to whether the Veteran's back and left arm disorders are caused by injuries he sustained in the 1962 motor vehicle accident.  

Instead, concerning the back disorder, he simply stated that, "[r]egarding lumbar disk disease and service-connected residuals of fracture[,] right tibia and fibula/military service, I cannot offer an opinion because such knowledge is not available in the medical literature, and any opinion would be speculation."  There was no discussion of the relationship between the Veteran's current back disability and his military service or a discussion of medical treatment records that documented reports of low back pain since service and that indicated that the Veteran's spine may have been injured during the 1962 motor vehicle accident.  See, e.g., VA treatment record dated in May 2006.  

With regard to the Veteran's left arm disorder, the April 2008 VA examiner also failed to provide an adequate nexus opinion as to whether the Veteran's left arm disorder was caused by injuries he sustained in the 1962 motor vehicle accident.  Instead, he merely stated that "[t]his condition is not due to service-connected residuals of fracture[,] right tibia and fibula or military service."  No rationale was provided.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the inadequate VA examinations and nexus opinions, the Board finds that an additional VA examination is necessary prior to appellate adjudication of these issues.  

Furthermore, the Veteran submitted a copy of his August 1961 pre-induction examination report, which noted the Veteran was involved in a motor vehicle accident three weeks prior to the examination, and that he had suffered from back pain since.  This may be evidence that the Veteran's back pain or disorder stemmed from a nonservice-connected injury or event that pre-existed service.  

In this regard, for purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of aggravation of the Veteran's back disorder has been obtained.  While the Veteran's service treatment records show no complaints of, or treatment for, a back disorder or symptomatology thereof, the Veteran's August 1961 pre-induction examination report clearly indicated back pain since involvement in a motor vehicle accident three weeks prior to the examination.  Thus, on remand for a VA examination, the VA examiner also should include a discussion of whether the Veteran's back disorder pre-existed service, and whether any current back disorder represents aggravation beyond natural progression of a pre-existing disorder that was present before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain which VA medical center (VAMC) he received treatment for his back and left arm disorders in the 1970s.  Obtain all pertinent records of any medical treatment for the Veteran's back and left arm disorders from the appropriate VAMC dated in the 1970s.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.
 
2.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current back disorder, including lumbar disc disease; and any current left arm disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the service treatment records and records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

Concerning the Veteran's back disorder, the examiner should include a discussion of the following: 

(a)  Does the Veteran currently have any lumbar spine disorder, including lumbar disc disease?

(b)  If so, is it at least as likely (50 percent or more probable) as not that any lumbar spine disorder was incurred in, or aggravated by, the Veteran's military service?  In making this determination, the examiner must include a discussion of the Veteran's relevant past medical history, including his involvement in a motor vehicle accident in 1962, the injuries he sustained in that accident, and VA treatment records with reports of low back pain since the 1962 motor vehicle accident and with indications of a possible nexus between the 1962 motor vehicle accident and his current lumbar spine disorder. 

(c)  Alternatively, is there any clear and unmistakable evidence that the Veteran's lumbar spine disorder pre-existed his military service?  In making this determination, the examiner must include a discussion of all relevant past medical history, including an August 1961 pre-induction examination report with a clinical finding of back pain since three weeks prior to the examination, and the Veteran's July 1963 separation examination showing a normal spine.  

(d)  If there is clear and unmistakable evidence that the Veteran's back disorder pre-existed service, is any current back disorder the result of a permanent increase in severity of his pre-existing back disorder during his military service? 

(e)  If there was a measurable increase in severity for his back disorder during his period of service, is there clear and unmistakable evidence this permanent increase in severity was due to the natural progression of the disability?

Concerning the Veteran's left arm disorder, the examiner should include a discussion of the following: 

(a)  Does the Veteran currently have any left arm disorder, including De Quervain's tenosynovitis, first MCP arthritis, radial neuropathy, or C5-6 radiculopathy?

(b) If so, is it at least as likely as not (50 percent or more probable) that any current left arm disorder was incurred in, or aggravated by, his military service?
  
The examiner must provide a complete rationale for all opinions given.  The examiner should discuss the rationale of the opinions based on the findings on examination and information obtained from review of the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

3.  Readjudicate the claims of whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder and whether new and material evidence has been received to reopen a previously denied claim for service connection for a left arm disorder in light of the VA examination provided and any additional medical evidence received since the statement of the case in April 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



